—In a proceeding, inter alia, to compel the respondent to permit the petitioner Martin Keegan, who is a Roman Catholic priest, to celebrate daily Mass with wine, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Carey, J.), entered November 7, 1991, granting the respondent’s motion to dismiss the proceeding as academic.
Ordered that the order and judgment is affirmed, with costs.
The petitioner Martin Keegan, a Roman Catholic priest, was confined to the Westchester County Jail. He commenced this proceeding challenging the respondent’s regulation prohibiting alcohol in prison cells as violative of his Constitutional right to freely practice his religion. He alleged that his religion requires him to celebrate Mass daily and that wine is a *417prerequisite of such a celebration. Father Keegan was subsequently released from prison, and the Supreme Court dismissed this proceeding as academic.
As the Supreme Court found, and the parties do not dispute, the release of Father Keegan from prison rendered this proceeding academic. Moreover, Father Keegan has failed to establish that his imprisonment or that of an individual with similarly-held beliefs is likely to recur, or that this is a phenomenon which will typically evade review. Thus, the exception to the mootness doctrine is inapplicable (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707), and the Supreme Court properly dismissed the proceeding. Mangano, P. J., Pizzuto, Altman and Krausman, JJ., concur.